                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    STEPHEN JOSEPH WOJCIECHOWSKI,                                :                  CIVIL ACTION
              Plaintiff,                                         :
                                                                 :
           v.                                                    :
                                                                 :
    ANDREW SAUL,1                                                :
    Commissioner of Social Security,                             :
                 Defendant.                                      :                           NO. 18-3843

                                                    ORDER

CARACAPPA, LINDA K., J.

                  AND NOW, this 30th day of July 2019, upon consideration of plaintiff’s request

for review, defendant’s response thereto, and plaintiff’s reply, IT IS ORDERED that:

                  1.       Plaintiff’s Request for Review is Granted;

                  2.       The matter is REMANDED to the Commissioner for assignment to a new
                           ALJ for a de novo hearing; and

                  3.       The Clerk of Court is Directed to mark this case CLOSED.



                                                            BY THE COURT:

                                                            __/S LINDA K. CARACAPPA____
                                                            LINDA K. CARACAPPA, J.




1
 Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
